Name: Commission Delegated Regulation (EU) 2017/1229 of 3 May 2017 correcting certain language versions of Implementing Regulation (EU) No 1333/2011 laying down marketing standards for bananas, rules on the verification of compliance with those marketing standards and requirements for notifications in the banana sector
 Type: Delegated Regulation
 Subject Matter: marketing;  agricultural policy;  consumption;  plant product
 Date Published: nan

 8.7.2017 EN Official Journal of the European Union L 177/6 COMMISSION DELEGATED REGULATION (EU) 2017/1229 of 3 May 2017 correcting certain language versions of Implementing Regulation (EU) No 1333/2011 laying down marketing standards for bananas, rules on the verification of compliance with those marketing standards and requirements for notifications in the banana sector THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (1), and in particular Article 75(2) thereof, Whereas: (1) The Dutch, Maltese and Slovenian language versions of Commission Implementing Regulation (EU) No 1333/2011 (2) contain an error in recital (3), in the first paragraph of Article 1, in Article 3 and in point I of Annex I, concerning the varieties of bananas subject to the marketing standards established in that Regulation. Therefore, a correction of the Dutch, Maltese and Slovenian language versions is necessary. The other language versions are not affected. (2) Implementing Regulation (EU) No 1333/2011 should therefore be corrected accordingly, HAS ADOPTED THIS REGULATION: Article 1 (Does not concern the English language) Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 May 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 347, 20.12.2013, p. 671. (2) Commission Implementing Regulation (EU) No 1333/2011 of 19 December 2011 laying down marketing standards for bananas, rules on the verification of compliance with those marketing standards and requirements for notifications in the banana sector (OJ L 336, 20.12.2011, p. 23).